UNITED STATES OF AMERICA
Vv.

GREGORY MAXWELL PALMER

 

FILED
CHARLOTTE, NC

SEP 22 209)
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA, USDISTRICT courT
CHARLOTTE DIVISION RN DISTRICT OF NC
CASENO. 3°

 

BILL OF INDICTMENT

Violations: 18 U.S.C. § 1425(a)
18 U.S.C. § 1542

Ne Ne eee See Ne”

 

THE GRAND JURY CHARGES:

At the specified times and at all relevant times:

INTRODUCTION

On or about June 17, 2008, in Gaston County, defendant Gregory Maxwell Palmer
(“PALMER”) committed sexual crimes against a minor victim. Palmer was later charged
with statutory rape and indecent liberties with a child, and he was eventually convicted of
attempted statutory rape/sex offense.

On or about May 5, 2011, in Gaston County, North Carolina, PALMER signed and
subsequently submitted Form N-400 (Application for Naturalization) to U.S. Citizenship and
Immigration Services (CIS). Question 15 of the N-400 asked, “Have you ever committed a
crime or offense for which you were not arrested?” PALMER checked the box corresponding
with “No.” Part 11 of the N-400 contains the applicant’s certification and signature block.
The text immediately above the block reads “I certify, under penalty of perjury under the
laws of the United States of America, that this application, and the evidence submitted with
it, are all true and correct.”

On or about October 5, 2011, in Charlotte, North Carolina, PALMER appeared in person at
the CIS office for a naturalization interview. At the beginning of the interview, a CIS officer
placed PALMER under oath and reviewed with him his responses on the N-400. During the
interview, PALMER swore under oath that his responses on the N-400 were all true and
correct. At the conclusion of the interview, PALMER signed Part 13 of the naturalization
application in the presence of the officer and swore under penalty of perjury that the contents
of his application were all true and correct.

On October 20, 2011, in Charlotte, North Carolina, PALMER appeared in person at the CIS
office. PALMER participated in a naturalization ceremony and, based on his N-400,
PALMER was granted U.S. citizenship. PALMER also received a Form N-550 (Certificate

1

Case 3:21-cr-00234-FDW-DSC Document 1 Filed 09/22/21 Page 1 of 3
10.

11.

On October 28, 2011, in Gaston County, North Carolina, Palmer signed a Form DS-11
(Application for a U.S. Passport) and submitted it to the U.S. Department of State. As
evidence of citizenship and eligibility, he submitted his Certificate of Naturalization. The text
above the signature block of the DS-11 read in part “I declare under penalty of perjury...I
have not knowingly and willfully made false statements or included false documents in
support of this application.”

On November 3, 2011, the State Department issued a United States passport to Palmer.

On December 13, 2012, in Gaston County, North Carolina, local law enforcement authorities
arrested and charged him with several counts of indecent liberties with a child and statutory
rape.

On February 25, 2013, in Gaston County Superior Court, a felony information was filed and
charged with attempted statutory rape/sex offense. According to this information, the victim
was a 13-year-old child and the offense date was June 17, 2008.

On June 6, 2013, Palmer was convicted of attempted statutory rape/sex offense. The judge
sentenced him to an aggravated term of imprisonment of between 157 and 198 months
because Palmer had taken advantage of a position of trust in committing the offense.

COUNT ONE—NATURALIZATION FRAUD

The Grand Jury realleges and incorporates by reference herein all of the allegations contained
in paragraphs | through 9 of the Bill of Indictment, and further alleges that;

On or about October 20, 2011, in Mecklenburg County, within the Western District of North
Carolina, and elsewhere, the defendant,

GREGORY MAXWELL PALMER

knowingly procured, contrary to law, his naturalization and United States citizenship, that is,
in his Application For Naturalization (N-400) to become a United States citizen, he provided
false and fraudulent information as to material facts about his criminal history by falsely
representing that he had not committed a crime or offense for which he was not arrested.

In violation of Title 18, United States Code, Section 1425(a).

Case 3:21-cr-00234-FDW-DSC Document 1 Filed 09/22/21 Page 2 of 3

 
COUNT TWO—PASSPORT FRAUD

12. The Grand Jury realleges and incorporates by reference herein all of the allegations contained
in paragraphs 1 through 10 of the Bill of Indictment, and further alleges that:

13. On or about October 28, 2011, in Gaston County, within the Western District of North
Carolina, and elsewhere, the defendant,

GREGORY MAXWELL PALMER

willfully and knowingly did and attempted to make a false statement in a passport application
with the intent to induce and secure the issuance of a passport under the authority of the
United States, either for his own use and the use of another, contrary to the laws regulating
the issuance of passports or the rules prescribed pursuant to such laws, that is, including false
and fraudulent documents with his passport application.

In violation of Title 18, United States Code, Section 1542.

A TRUE BILL:

FOREPERSON_

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

yn — °
fo .
“Va Syné-<

KENNETH M. SMITH
ASSISTANT UNITED STATES ATTORNEY

 

Case 3:21-cr-00234-FDW-DSC Document 1 Filed 09/22/21 Page 3 of 3
